Citation Nr: 9909580	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine.  

2.  Entitlement to service connection for a disability of the 
anterior chest wall.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1963 to May 1967 
and from August 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
1993 and April 1993 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The claims folder 
was thereafter transferred to the RO in Montgomery, Alabama.  

The case returns to the Board following a remand to the RO in 
February 1996.  After the remand, the RO granted service 
connection for an Achilles spur of the left ankle, an issue 
previously on appeal.  Accordingly, that issue is no longer 
before the Board.  

Based on statements in the service medical records and in the 
February 1998 VA report, the Board finds an implied claim for 
chronic muscle disorder affecting the area of the cervical 
spine, to include spasm and fibromyositis.  The claim is 
referred to the RO for the appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence showing 
osteoarthritis of the cervical spine during active military 
service or for several years thereafter.  

3.  The medical evidence does not reveal a chronic disability 
of the anterior chest wall during service or continuity of 
symptomatology after service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the cervical spine was not incurred or 
aggravated in active military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).  

2.  A chronic disability of the anterior chest wall was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran's service medical records showed that in July 
1985, the veteran complained of pain in the left upper chest, 
at the sternal border and radiating into the shoulder, for 
two days.  The first episode of pain occurred while mowing 
the lawn.  He thought he pulled a muscle.  The chest pain did 
not intensify with subsequent running and racquetball.  It 
was noted that the veteran had experienced musculoskeletal 
pain before, and had been told that he had costochondritis or 
inflamed cartilage about five years before.  Although the 
chest wall pain was interpreted as suggestive of 
costochondritis, the veteran was hospitalized for work up of 
possible cardiac problems, which was negative.  The final 
diagnosis included anterior chest wall pain secondary to 
costochondritis.     

In January 1986, the veteran presented with pain in the left 
neck after playing racquetball.  Range of motion was normal.  
There was no tenderness to palpation.  The assessment was 
muscular pain.  Three weeks later, the pain had improved with 
Motrin, but a long car trip resulted in neck pain with 
radiation to the head.  No abnormalities were found on 
examination.  In April 1986, myositis of the back was 
diagnosed.  The veteran was afforded an orthopedic 
consultation in August 1986 for complaints of upper back 
pain.  He first noticed the pain in January 1986 after 
playing racquetball.  He had not played since that time.  The 
diagnosis was right paraspinal muscle strain at T10 through 
T12.  He was referred to physical therapy.  In November 1986, 
he complained of increased neck symptoms.  The assessment was 
chronic upper back pain.  He continued physical therapy 
through February 1987, when he was transferred to another 
base.  However, the veteran continued to have right upper 
back and posterior cervical pain.  He was again referred to 
physical therapy in October 1987.  X-rays of the cervical 
spine dated in October 1987 showed no skeletal abnormality, 
but there was loss of lordosis, noted possibly secondary to 
spasm.  Physical therapy notes dated in November 1987 showed 
an assessment of chronic cervical-scapular pain, probably 
myofascial syndrome.  

In June 1988, the veteran returned with recurrent neck and 
upper extremity symptoms.  Examination was normal except for 
some discomfort on cervical motion.  The assessment was 
degenerative joint disease/degenerative disc disease of the 
cervical spine.  No X-rays were reported.   

In April 1989, the veteran presented with neck pain after 
trying to back up a truck.  There was pain at C7 through T1, 
with local tenderness and pain on movement.  Range of motion 
was possible in all directions, but limited.  The assessment 
was mechanical neck pain.  The next day, there was still 
discomfort, but the motion was much improved.

In January 1990, the veteran presented with complaints of 
intermittent pain in the center of the chest.  He had a 
history "inflammation of cartilage."  There was tenderness 
over the parasternal area.  In April 1990, the veteran was 
referred to neurology for evaluation of recurrent fasciitis 
of the upper cervical area.  The impression was right 
cervical radiculopathy with reduced strength of the right 
triceps and wrist extensor.  May 1990 X-rays of the cervical 
spine showed straightening of the normal cervical lordosis.  
The vertebrae appeared normal. 

In January 1992, the veteran presented with pain in the 
posterior neck and upper dorsal spine following a motor 
vehicle accident.  The assessment was acute flexion/extension 
injury of the cervical spine.

The January 1992 separation physical examination was negative 
for any musculoskeletal abnormality.  The examiner noted that 
the veteran was currently being evaluated for cervical and 
thoracic pain after a motor vehicle accident.  On the 
accompanying report of medical history, the veteran reported 
a history of pain or pressure in the chest, arthritis, and 
recurrent back pain.  He related being hospitalized for chest 
pain and for traction for upper back problems.  Specifically, 
he reported having twisted thoracic vertebrae and 
deteriorating cervical vertebrae.       

In March 1992, immediately after his separation from service, 
the veteran submitted a compensation claim for multiple 
disorders, including deterioration of the cervical vertebrae 
and costochondritis.  

In connection with this claim, the veteran was afforded a VA 
general medical examination in October 1992.  He reported 
having several attacks of costochondritis of the anterior 
chest brought on by lifting or extensive physical exertion.  
While playing racquetball, he apparently injured the cervical 
and upper dorsal vertebrae.  He currently complained of 
chronic pain extending into the cervical spine.  Examination 
revealed normal carriage and gait.  Cervical range of motion 
was normal.  Range of motion of the upper extremities was 
satisfactory.  The diagnosis included osteoarthritis of the 
cervical and dorsal spine.  Chest X-rays were normal.  X-rays 
of the cervical spine showed straightening on the lateral 
projection consistent with spasm, but were otherwise normal.    

The RO obtained the veteran's VA medical records beginning in 
March 1993 and dated through September 1995.  He presented at 
that time with cervical and thoracic pain. He reported 
suffering a thoracic vertebrae injury six years before.  X-
rays of the cervical spine were unchanged from the October 
1992 films.  In June 1993, the veteran complained of 
costochondritis pain in the left rib or sternum area for 
three weeks.  Pressing reproduced pain at the costochondral 
junction.  The impression was costochondritis.  Examination 
in August 1993 revealed decreased range of motion of the 
cervical spine with spasm and tenderness of the trapezius 
muscle.  The veteran had similar symptoms in September 1993.  
X-rays of the cervical spine taken at that time showed slight 
reversed lordosis, interpreted as possible reflecting muscle 
spasm and mildly flexed head attitude.  The physician 
prescribed a soft cervical collar.  Neurology notes dated in 
January 1994 reflected continuing cervical spine symptoms of 
decreased range of motion with slight spasm and tenderness.  
The assessment was cervical spondylosis with intermittent 
radiculopathy.  X-rays of the cervical spine taken in 
February 1994 revealed no significant interval change from 
September 1993.  In July 1994, the veteran reported 
developing pain in the back of the neck about three weeks 
before.  X-rays of the cervical spine again showed 
straightening consistent with an element of cervical spasm, 
but were otherwise normal.  The assessment was degenerative 
joint disease and R6 (sic) radiculopathy.  

Pursuant to the Board's remand, in March 1996, the RO wrote 
the veteran and requested that he provide contact information 
for all private and VA medical providers who treated him for 
degenerative joint disease or chest wall pain following his 
separation from service.  The claims folder revealed no reply 
to this letter.  

The veteran underwent a VA orthopedic examination in May 
1996.  He reported that he injured the thoracic and cervical 
spine while playing racquetball.  He was told that he had 
arthritis in the cervical and thoracic spine.  He was in 
physical therapy for about one year.  He was given ibuprofen 
for pain.  In addition, in the early 1980s, the veteran noted 
discomfort in the left anterior chest while doing exercises.  
He was told he had costochondritis.  Subjectively, the 
veteran indicated that he was bothered by neck discomfort a 
couple times per month.  The pain lasted a couple days, 
became intense, and occasionally required use of a soft 
collar.  He could not do any lifting.  The costochondritis 
bothered him once or twice a year.  He had to be careful with 
lifting and twisting.  The examiner noted that X-rays of the 
cervical and thoracic spine and shoulders taken during the 
veteran's separation examination were normal.  Examination 
revealed no postural abnormality or fixed deformity of the 
spine.  There was reduced range of motion of the cervical 
spine on lateral flexion and rotation bilaterally.  Forward 
flexion and backward extension were normal.  There was no 
objective indication of pain on motion.  No neurological 
symptoms were noted.  There was no joint swelling, deformity, 
false motion, or instability.  X-rays of the cervical spine 
were negative.  X-rays of the chest, sternum, and left ribs 
were normal.  The diagnosis was pain in the neck, pain in the 
upper back, and history of left costochondritis.  

Thereafter, the RO requested reexamination of the veteran's 
medical records.  In the February 1998 report, the reviewer 
stated that the veteran complained of neck pain for many 
years in service.  The pain followed playing racquetball in 
1986.  Generally, the pain was in the posterior neck and the 
interscapular area.  He was first thought to have muscle 
strain.  X-rays of the cervical spine dated in October 1987 
were normal except for some loss of lordosis.  The bony 
structures were intact.  There were repeated visits with more 
or less the same complaints.  Additional X-rays in May 1990 
showed loss of cervical lordosis but were otherwise negative.  
The reviewer interpreted the loss of lordosis as probably 
related to muscle spasm rather than any bony joint disease.  
At one point, the veteran was thought to have recurrent 
fasciitis in the cervical area.  After service, X-rays were 
taken at a VA facility in October 1992, with findings 
consistent with spasm.  The vertebrae were intact, 
interpreted by the reviewer as negative for evidence of 
degenerative or arthritic changes.  X-rays of the cervical 
spine taken in March 1993, July 1994, and September 1994 were 
essentially negative.  X-rays of the cervical spine taken in 
May 1996 were normal.  X-rays dated in July 1997 revealed 
mild degenerative changes.  The impression was mild 
spondylitic changes.  The reviewer's diagnosis was chronic 
neck pain and mild degenerative changes in the cervical spine 
compatible with mild spondylitic changes.  The reviewer 
commented that, based on the available medical evidence, the 
initial problem of pain in the neck and interscapular area 
was fibromyositis or muscular-type pains.  The etiology of 
those problems was somewhat obscure.  The only evidence of 
any sort of degenerative problem of the cervical spine was 
first noted in a VA X-ray done in July 1997.  X-rays from 
service did not reveal any bony or joint changes.            

In a September 1998 statement, the veteran asserted that 
osteoarthritis of the cervical spine was documented in his 
service medical records.  He injured the cervical spine at 
the same time as the thoracic spine, disability for which was 
already established.  Similarly, the veteran argued that 
costochondritis was documented several times in his service 
medical records.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).


Osteoarthritis of the Cervical Spine

After thoroughly reviewing the evidence, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for osteoarthritis of the cervical spine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Specifically, the 
Board observes that there is no medical evidence of arthritis 
of the cervical spine during service.  X-rays taken in 
service reflect straightening of the cervical spine due to 
muscle spasm, but do not show degenerative changes.  In fact, 
as related in the February 1998 VA report, degenerative 
changes of the cervical spine was first demonstrated in July 
1997, more than five years after service.  Accordingly, the 
Board may not presume the in-service incurrence of 
osteoarthritis of the cervical spine.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  The Board 
acknowledges that service medical records reflect a diagnosis 
of degenerative joint disease in service.  However, in light 
of the complete absence of radiographic support for that 
diagnosis until 1997, the Board cannot conclude that 
osteoarthritis of the cervical spine was present during 
service or for several years thereafter.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for osteoarthritis of the cervical spine.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a).   

The Board emphasizes that its appellate jurisdiction is 
predicated on the RO's decision on a specific issue and the 
veteran's timely perfection of the appeal with respect to 
that issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
Therefore, this decision is strictly limited to the issue 
decided by the RO and certified on appeal, namely entitlement 
to service connection for osteoarthritis of the cervical 
spine.  The decision does not, and is not intended to, 
preclude the veteran from seeking and obtaining compensation 
for some other musculoskeletal disorder affecting the 
cervical spine.  


Disability of the Anterior Chest Wall

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for a disability of 
the anterior chest wall.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.  The service medical records 
confirm only two instances of anterior chest wall pain, one 
in July 1985 and another nearly five years later in January 
1990.  Records from July 1985 refer to a possible episode 
five years earlier, though there is no independent medical 
record of any prior symptoms or diagnosis.  The Board finds 
that these two episodes, separated by several years, are not 
sufficient to establish the existence of a chronic disorder 
in service.  38 C.F.R. § 3.303(b).

Moreover, the evidence fails to demonstrate continuity of 
symptomatology following service.  VA medical records show an 
episode of chest wall pain in June 1993, more than three 
years after the last recorded episode in service and more 
than a year after separation.  The remainder of the VA 
medical records through September 1995 are negative for 
similar complaints, though the veteran presented for 
treatment of several other disorders on a consistent basis.  
The Board emphasizes that the claims folder contains no 
response to the RO's March 1996 letter seeking additional 
information regarding private or VA treatment.  The veteran 
has not otherwise alleged additional medical treatment for 
this disorder.  

The Board acknowledges that, during the May 1996 VA 
examination, the veteran related that costochondritis 
bothered him once or twice a year.  However, there is a the 
lack of documented complaints in the available medical 
records after June 1993, when the veteran was actively 
seeking medical treatment on a regular basis.  Considering 
the total circumstance as demonstrated by the evidence of 
record, the Board finds insufficient evidence of continuing 
symptomatology of an anterior chest wall disorder after 
service to establish the existence of a chronic disorder.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for a disability of the 
anterior chest wall.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.   



ORDER

Entitlement to service connection for osteoarthritis of the 
cervical spine is denied. 

Entitlement to service connection for a disability of the 
anterior chest wall is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

